Citation Nr: 1550460	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  11-05 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected lumbar degenerative disc disease for the period prior to September 19, 2013, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, had service from September 1977 to March 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Regional Office (RO) in Waco, Texas, that denied an increased rating in excess of 10 percent for service-connected lumbar degenerative disc disease.  In December 2013, the RO granted a staged 20 percent rating for this disability, effective September 19, 2013.  The Board notes that because the increase and assignment of a higher evaluation did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In July 2015, the Veteran was scheduled to appear at a Board hearing, but submitted timely correspondence that same month to withdraw this request.  The request is deemed withdrawn and the Board may proceed with adjudication.  38 C.F.R. § 20.704(d) (2015).


FINDINGS OF FACT

1.  Prior to September 19, 2013, the Veteran's lumbar degenerative disc disease has been, at worst, manifested by degenerative arthritis, forward flexion of 80 degrees, and no spinal ankylosis, or intervertebral disc syndrome.

2.  Since September 19, 2013, the Veteran's lumbar degenerative disc disease has been, at worst, manifested by guarding or muscle spasm of the thoracolumbar spine severe enough to result in abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.

3.  Symptoms of radiculopathy have been attributed to a non-service-connected disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent prior to September 19, 2013, and in excess of 20 percent thereafter for lumbar degenerative disc disease have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

Staged Ratings for Lumbar Degenerative Disc Disease

The Veteran contends that his service-connected lumbar degenerative disc disease (low back disability) is more severe than currently rated (10 percent for the period prior to September 19, 2013, and 20 percent thereafter).  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5237.  Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
 
Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In rating musculoskeletal disabilities, the Board must consider whether a rating is warranted on the basis of functional loss due to pain or due to other factors including weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Painful motion is an important factor of joint disability which is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable Diagnostic Code.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

DC 5010 applies to traumatic arthritis and provides that such is evaluated under the criteria for 38 C.F.R. § 4.71a, DC 5003, which provides that degenerative arthritis is to be rated on the basis of limitation of motion of the affected joint under the appropriate Diagnostic Code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint group or minor joint group affected by limitation of motion.  In the absence of limitation of motion, a 20 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups with occasional incapacitating exacerbations.  A 10 percent evaluation is provided where there is X-ray evidence of involvement of two or more major joints, or two of more minor joint groups without exacerbations.

Under the applicable criteria, a lumbosacral strain is rated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, DC 5237.

Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, combined ranges of motion of the entire cervical spine greater than 170 degrees, but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, combined range of motion of the entire thoracolumbar spine not greater than 120 degrees; or combined range of motion of the entire cervical spine not greater than 170 degrees; or, if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted if forward flexion of the cervical spine is 15 degrees or less or if there is favorable ankyloses of the entire cervical spine.  Id.

A 40 percent rating is warranted if there is unfavorable ankylosis of the entire cervical spine; or, if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note 1 to the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.

Note 2 provides that normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and the normal combined range of motion of the thoracolumbar spine is 240 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees.  Id.

After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 10 percent for the period prior to September 19, 2013, and in excess of 20 percent thereafter is not warranted.  

VA treatment records throughout the period on appeal document the Veteran's endorsements of low back pain.  In December 2009, the Veteran endorsed a recent progression in the severity of his lumbar spine disability over the previous four months.  However, these records do not contain objective findings that support an increased evaluation.

The Veteran received a VA examination in June 2010 to assess the current level of his lumbar disability.  The examiner noted that the current diagnosis was lumbosacral strain with disc extrusion L5-S1.  The Veteran described his symptoms as pain and stiffness in his low back and also that it would create headaches.  He did not have any other symptoms related to his low back condition such as fatigue, lack of endurance, weakness, or incoordination.  There was no ankylosis found by the examiner.  Range of motion testing revealed pain and tenderness with the following results: forward flexion to 80 degrees; extension to 20 degrees; bilateral lateral flexion to 30 degrees; bilateral lateral rotation to 30 degrees.  There were no muscle spasms present or signs of Intervertebral Disc Syndrome (IVDS).  There were no incapacitating episodes during the past 12 months.  Straight leg raise tests were negative.  Lower extremities motor function and reflex tests were normal.  There was no sensory or motor deficits found.  Radiographic imaging tests revealed "generalized osteopenia; osteoarthritic changes of the apophyseal joints, lower lumbar spine."  There was evidence of mild changes due to degenerative arthritis.  The examiner diagnosed degenerative joint disease of the lumbosacral spine.  He also noted that the Veteran's condition effects his usual occupation and daily activities by the following: "Reduces his level of activity in terms of yard work and other strenuous activities, but does not hinder usual daily self-care significantly; does not hinder usual occupational activities except for [...] twice [a month] on days when he calls in sick due to an exacerbation of low back syndrome."  

On VA examination in September 2013, the Veteran endorsed worsened low back pain with "more constant" pain radiating to both hips.  His low back pain was constant with varying intensity.  He did not report that flare-ups impact the function of the thoracolumbar spine.  Range of motion measurements showed the following: forward flexion to 85 degrees with pain at 70 degrees; extension to 20 degrees, with pain at 20 degrees; bilateral lateral flexion to 30 degrees, with no objective evidence of pain; bilateral lateral rotation to 25 degrees, with no objective evidence of pain.  The Veteran was found to have additional limitations in range of motion and functional impairment after repetitive-use testing due to pain on movement.  There was palpable tenderness over the bilateral paraspinal at L5-S1 level, and pain over the right pyriformis.  The examiner noted that there was guarding or muscle spasm of the thoracolumbar spine that was severe enough to result in abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  Muscle strength testing revealed no abnormalities or muscle atrophy.  Reflexes were noted to be hypoactive for the bilateral knees and ankles.  Sensory examination revealed normal results.  Straight leg raising tests were negative.  The Veteran did not have any radicular pain or any other signs or symptoms due to radiculopathy.  The examiner did not find the Veteran to have IVDS.  The Veteran was noted to use a cane as an assistive device, usually after mowing his lawn once a week.  

The VA examiner noted that prior radiographic imaging tests revealed sacralization of L5 and mild changes of spondylosis at L2-L3 with mild end-plate spurring.  Current radiographic imaging tests showed "4 true lumbar vertebrae with a fully sacralized L5."  There was also" narrowing of the disc space between L4 and sacralized L5 with a small amount of gas in the disc space consistent with degenerative disc disease..."  The examiner noted that the Veteran's back condition impacted his ability to work.  She remarked that the Veteran is "currently working full-time in customer service, primarily in an office setting with computer work, in the last 5 years."  She also noted, "Clinical examination findings are most consistent with a diagnosis of chronic lumbar spine [degenerative disc disease] at L4-L5 sacralization, with mild lumbar osteophytosis.  The sensory changes noted on this exam are attributable to diabetes mellitus, type II.  There is no evidence of lumbar neuropathy or radiculopathy on this exam."  The examiner opined, "During repetitive use, the lumbar spine most likely would not significantly limit [the Veteran's] functionality or cause weakness, fatigability, or inhibit coordination.  As there are currently no flare ups for the lumbar spine, there is no additional limitation."  Radiographic imaging tests showed generalized osteopenia, osteoarthritic changes of the apophyseal joints of the lower lumbar spine.  There were no bony destructive changes seen.  However, there was satisfactory alignment without evidence of spondylolisthesis.

Prior to September 19, 2013, there is no basis for an increased rating in excess of 10 percent for the Veteran's service-connected lumbar degenerative disc disease because the objective evidence of record does not demonstrate forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees.  To the extent the Veteran contends that his service-connected low back disability has been more disabling than the currently assigned rating reflects, the Board notes that he is competent to endorse symptoms such as lower back pain.  Nonetheless, application of the rating criteria to the objective evidence of spinal symptoms documented in the record reveals that a higher rating is not warranted until the VA examination on September 19, 2013, which resulted in a 20 percent rating due to the examiner's findings that guarding or muscle spasm of the thoracolumbar spine was severe enough to result in abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.

Accordingly, the Board finds that the medical examination opinions and findings are of greater probative value than the Veteran's allegations regarding the severity of his low back disability.  The Veteran does not meet the DC 5010-5237 criteria for a rating in excess of 10 percent prior to September 19, 2013, because he has not been shown to have limited range of motion between 30 and 60 degrees.  Since September 19, 2013, the Veteran's low back disability warrants a 20 percent rating, and no higher, due to guarding or muscle spasm of the thoracolumbar spine severe enough to result in abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Board has also considered whether a higher or separate rating may be warranted under an alternative Diagnostic Code, and finds that because the Veteran has been diagnosed with lumbar degenerative disc disease, DC 5010-5237 remains the most appropriate Code under which to rate the service-connected low back disability.  See Butts v. Brown, 5 Vet. App. 532 (1993).  The Board has considered the applicability of rating the disability under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, however, on VA examination in June 2010 and September 2013, the examiners specifically ruled out Intervertebral Disc Syndrome.  Even if the Veteran has Intervertebral Disc Syndrome, bed rest as prescribed by a physician is not documented in the record.  Furthermore, the Board has considered whether a rating is warranted on the basis of functional loss due to pain or due to other factors including weakness, fatigability, incoordination, or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 207-08.  Prior to September 19, 2013, the Veteran was already receiving the minimum compensable rating for his low back disability due to painful motion because his limitation of motion throughout the entire rating period warranted only 10 percent under the applicable Diagnostic Code.  See 38 C.F.R. § 4.59; Mitchell, 25 Vet. App. at 32.  A 20 percent rating was not warranted until the September 2013 VA examiner's findings showed guarding or muscle spasm of the thoracolumbar spine was severe enough to result in abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not indicate that the Veteran's low back disability made him unable to secure or follow any substantially gainful occupation; therefore, the record does not raise the issue of unemployability.

Based on the foregoing, the Board concludes that the Veteran's low back disability has been no more than 10 percent disabling prior to September 19, 2013, and no more than 20 percent disabling thereafter.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

The Board has also considered whether referral for an "extraschedular rating" is warranted for the service-connected low back disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected low back disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of limitation of motion or findings that show guarding or muscle spasm of the thoracolumbar spine was severe enough to result in abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis; thus, the demonstrated manifestations specifically associated with his service-connected low back disability - namely findings that showed guarding or muscle spasm of the thoracolumbar spine severe enough to result in abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis - are contemplated by the provisions of the rating schedule.  As noted, symptoms of radiculopathy have been attributed to a non-service-connected disability.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's low back disability, and referral for consideration of an extra-schedular evaluation is not warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in June 2010.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in June 2010 and September 2013.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to a rating in excess of 10 percent for service-connected lumbar degenerative disc disease for the period prior to September 19, 2013, and in excess of 20 percent thereafter is denied.


____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


